Exhibit 10.1
 

RANPAK HOLDINGS CORP.
2019 OMNIBUS INCENTIVE PLAN

 

Section 1. Purpose. The purpose of the Ranpak Holdings Corp. 2019 Omnibus
Incentive Plan (as amended from time to time, the “Plan”) is to motivate and
reward employees and other individuals to perform at the highest level and
contribute significantly to the success of Ranpak Holdings Corp. (the
“Company”), thereby furthering the best interests of the Company and its
shareholders.

 

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

(a) “Affiliate” means any entity that, directly or indirectly through one or
more intermediaries controls, is controlled by or is under common control with,
the Company.

 

(b) “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award,
Other Cash-Based Award or Other Stock-Based Award granted under the Plan.

 

(c) “Award Agreement” means any agreement, contract or other instrument or
document (including in electronic form) evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.

 

(d) “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act.

 

(e) “Beneficiary” means a Person entitled to receive payments or other benefits
or exercise rights that are available under the Plan in the event of the
Participant’s death. If no such Person can be named or is named by the
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.

 

(f) “Board” means the Board of Directors of the Company.

 

(g) “Cause” has the meaning set forth in the Participant’s employment or service
agreement with the Company or its Subsidiary, if any, or if not so defined, and
unless otherwise provided in an Award Agreement, means the Participant’s: (i)
willful and continued refusal to perform his or her duties and responsibilities
to the Company; (ii) engaging in gross negligence or willful misconduct in
connection with the Company or its Subsidiaries; (iii) breach of any restrictive
covenant with the Company or any Subsidiary, or material violation of any policy
of the Company or any Subsidiary (including policies relating to sexual
harassment); (iv) engaging in misconduct or actions that could reasonably be
expected to have an adverse effect upon the business, interests or reputation of
the Company or any Subsidiary; (v) commission of fraud, embezzlement, theft, or
other material dishonesty with respect to the Company or any Subsidiary; or (vi)
conviction of, or plea of nolo contendere to (x) any felony or (y) any other
crime involving dishonesty or moral turpitude; provided, however, that for
purposes of clauses (i), (iii) and (iv), Cause shall not exist unless the
Company has given the Participant notice of the circumstances giving rise to
Cause and the Participant has not cured such circumstances (if curable) within
ten days after receipt of such notice.

 

 

 

 



(h) “Change in Control” means the occurrence of any one or more of the following
events:

 

(i) any Person, other than any Non-Change in Control Person, is (or becomes,
during any 12-month period) the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing 50% or more of the total voting power of the stock
of the Company; provided that the provisions of this subsection (i) are not
intended to apply to or include as a Change in Control any transaction that is
specifically excepted from the definition of Change in Control under subsection
(ii) below;

 

(ii) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company pursuant to applicable stock
exchange requirements; provided that immediately following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
the Company’s stock (or, if the Company is not the surviving entity of such
merger or consolidation, 50% or more of the total voting power of the stock of
such surviving entity or parent entity thereof); and provided, further, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates other than in connection with the acquisition
by the Company or its Affiliates of a business) representing 50% or more of
either the then-outstanding Shares or the combined voting power of the Company’s
then-outstanding voting securities shall not be considered a Change in Control;
or

 

(iii) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.

 



2

 

 

Notwithstanding the foregoing, (A) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions, (B) no event or circumstances described
in any of clauses (i) through (iii) above shall constitute a Change in Control
unless such event or circumstances also constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as defined in Section 409A of the Code and (C) no
Change in Control shall be deemed to have occurred upon the acquisition of
additional control of the Company by any Person that is considered to
effectively control the Company. In no event will a Change in Control be deemed
to have occurred if any Participant is part of a “group” within the meaning of
Section 13(d)(3) of the Exchange Act that effects a Change in Control. Terms
used in the definition of a Change in Control shall be as defined or interpreted
in a manner consistent with Section 409A of the Code.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.

 

(j) “Committee” means the compensation committee of the Board unless another
committee is designated by the Board. If there is no compensation committee of
the Board and the Board does not designate another committee, references herein
to the “Committee” shall refer to the Board.

 

(k) “Consultant” means any individual, including an advisor, who is providing
services to the Company or any Subsidiary or who has accepted an offer of
service or consultancy from the Company or any Subsidiary.

 

(l) “Director” means any member of the Board.

 

(m) “Effective Date” means February 20, 2019.

 

(n) “Employee” means any individual, including any officer, employed by the
Company or any Subsidiary or any prospective employee or officer who has
accepted an offer of employment from the Company or any Subsidiary, with the
status of employment determined based upon such factors as are deemed
appropriate by the Committee in its discretion, subject to any requirements of
the Code or applicable laws.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.

 

(p) “Fair Market Value” means, unless otherwise determined by the Committee, (i)
with respect to Shares, the closing price of a Share on the date on which Awards
are granted, on the principal stock market or exchange on which the Shares are
quoted or traded, or if Shares are not so quoted or traded, the fair market
value of a Share as determined by the Committee, and (ii) with respect to any
property other than Shares, the fair market value of such property determined by
such methods or procedures as shall be established from time to time by the
Committee.

 



3

 



 

(q) “Incentive Stock Option” means an option representing the right to purchase
Shares from the Company, granted pursuant to the provisions of ‎Section 6, that
meets the requirements of Section 422 of the Code.

 

(r) “Non-Change in Control Person” means (i) any employee plan established by
the Company or any Subsidiary, (ii) the Company or any of its Affiliates, (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by stockholders of
the Company in substantially the same proportions as their ownership of the
Company; or (v) One Madison Group LLC, a Delaware limited liability company, or
any successor thereto.

 

(s) “Non-Qualified Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to ‎Section 6, that is not an
Incentive Stock Option.

 

(t) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

(u) “Other Cash-Based Award” means an Award granted pursuant to ‎Section 11,
including cash awarded as a bonus or upon the attainment of specified service or
performance criteria or otherwise as permitted under the Plan.

 

(v) “Other Stock-Based Award” means an Award granted pursuant to ‎Section 11
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, dividend rights or dividend equivalent rights or Awards with value and
payment contingent upon service with performance of the Company, its
Subsidiaries or business units thereof or any other factors designated by the
Committee.

 

(w) “Participant” means the recipient of an Award granted under the Plan.

 

(x) “Performance Award” means an Award granted pursuant to ‎Section 10.

 

(y) “Performance Period” means the period established by the Committee with
respect to any Performance Award during which the performance goals specified by
the Committee with respect to such Award are to be measured.

 

(z) “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

(aa) “Restricted Stock” means any Share subject to certain restrictions and
forfeiture conditions, granted pursuant to ‎Section 8.

 



4

 



 

(bb) “RSU” means a contractual right granted pursuant to ‎Section 9 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination thereof.
Awards of RSUs may include the right to receive dividend equivalents.

 

(cc) “SAR” means any right granted pursuant to ‎Section 7 to receive upon
exercise by the Participant or settlement, in cash, Shares or a combination
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise or settlement over (ii) the exercise or hurdle price of the right on
the date of grant.

 

(dd) “SEC” means the Securities and Exchange Commission.

 

(ee) “Share” means a share of the Company’s Class A common stock, $0.0001 par
value.

 

(ff) “Subsidiary” means an entity of which the Company, directly or indirectly,
holds all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the voting securities
of such entity. Whether employment by or service with a Subsidiary is included
within the scope of this Plan shall be determined by the Committee.

 

(gg) “Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.

 

(hh) “Termination of Service” means, in the case of a Participant who is an
Employee, cessation of the employment relationship such that the Participant is
no longer an employee of the Company or any Subsidiary, or, in the case of a
Participant who is a Consultant or non-employee Director, the date the
performance of services for the Company or any Subsidiary has ended; provided,
however, that in the case of a Participant who is an Employee, the transfer of
employment from the Company to a Subsidiary, from a Subsidiary to the Company,
from one Subsidiary to another Subsidiary or, unless the Committee determines
otherwise, the cessation of employee status but the continuation of the
performance of services for the Company or a Subsidiary as a Director or
Consultant shall not be deemed a cessation of service that would constitute a
Termination of Service; provided, further, that a Termination of Service shall
be deemed to occur for a Participant employed by a Subsidiary when a Subsidiary
ceases to be a Subsidiary unless such Participant’s employment continues with
the Company or another Subsidiary. Notwithstanding the foregoing, with respect
to any Award subject to Section 409A of the Code (and not exempt therefrom), a
Termination of Service occurs when a Participant experiences a “separation of
service” (as such term is defined under Section 409A of the Code).

 



5

 



 

Section 3. Eligibility.

 

(a) Any Employee, Director or Consultant shall be eligible to be selected to
receive an Award under the Plan, to the extent that an offer of an Award or a
receipt of such Award is permitted by applicable law, stock market or exchange
rules and regulations or accounting or tax rules and regulations.

 

(b) Holders of options and other types of awards granted by a company or other
business that is acquired by the Company or with which the Company combines are
eligible for grants of Substitute Awards under the Plan to the extent permitted
under applicable regulations of any stock exchange on which the Company is
listed.

 

Section 4. Administration.

 

(a) Administration of the Plan. The Plan shall be administered by the Committee.
All decisions of the Committee shall be final, conclusive and binding upon all
parties, including the Company, its shareholders, Participants and any
Beneficiaries thereof. The Committee may issue rules and regulations for
administration of the Plan.

 

(b) Delegation of Authority. To the extent permitted by applicable law,
including under Section 157(c) of the Delaware General Corporation Law, the
Committee may delegate to one or more officers of the Company some or all of its
authority under the Plan, including the authority to grant Options and SARs or
other Awards in the form of Share rights (except that such delegation shall not
be applicable to any Award for a Person then covered by Section 16 of the
Exchange Act), and the Committee may delegate to one or more committees of the
Board (which may consist of solely one Director) some or all of its authority
under the Plan, including the authority to grant all types of Awards, in
accordance with applicable law.

 

(c) Authority of Committee. Subject to the terms of the Plan and applicable law,
the Committee (or its delegate) shall have full discretion and authority to:
(i) designate Participants; (ii) determine the type or types of Awards
(including Substitute Awards) to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award and prescribe the
form of each Award Agreement which need not be identical for each Participant;
(v) determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, Shares, other Awards, other property, net
settlement, or any combination thereof, or canceled, forfeited or suspended, and
the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vi) determine whether, to what extent and under what
circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) determine whether, to what extent, and/or under what circumstances the
vesting of an Award will be accelerated; (viii) amend terms or conditions of any
outstanding Awards; (ix) correct any defect, supply any omission and reconcile
any inconsistency in the Plan or any Award, in the manner and to the extent it
shall deem desirable to carry the Plan into effect; (x) interpret and administer
the Plan and any instrument or agreement relating to, or Award made under, the
Plan; (xi) establish, amend, suspend or waive such rules and regulations and
appoint such agents, trustees, brokers, depositories and advisors and determine
such terms of their engagement as it shall deem appropriate for the proper
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations;
and (xii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan and
due compliance with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations. Notwithstanding anything
to the contrary contained herein, the Board may, in its sole discretion, at any
time and from time to time, grant Awards or administer the Plan. In any such
case, the Board shall have all of the authority and responsibility granted to
the Committee herein.

 



6

 



 

Section 5. Shares Available for Awards.

 

(a) Subject to adjustment as provided in ‎‎‎Section 5(e) and except for
Substitute Awards, the maximum number of Shares available for issuance under the
Plan shall not exceed in the aggregate [_]1 Shares.

 

(b) If any Award is forfeited, cancelled, expires, terminates or otherwise
lapses or is settled in cash, in whole or in part, without the delivery of
Shares, then the Shares covered by such forfeited, expired, terminated or lapsed
Award shall again be available for issuance under the Plan. In addition, any
Shares withheld in respect of taxes paid or payable with respect to any Award
other than an Option or SAR shall again be available for issuance under the
Plan. The following will not again become available for issuance under the Plan:
(i) any Shares withheld in respect of taxes paid or payable in respect of any
Option or SAR; (ii) any Shares tendered or withheld to pay the exercise price of
Options; (iii) any Shares underlying a SAR that are not issued upon settlement
of such SAR; and (iv) any Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options.

 

(c) No Participant who is a non-employee Director may receive under the Plan, as
compensation for services as a Director in any calendar year Awards with a Fair
Market Value as of the grant date, taken together with any cash fees paid to
such Director, of more than $500,000 (as determined in accordance with
applicable accounting standards); provided that the foregoing limits shall not
apply to compensation received by a non-Employee Director for other services as
a consultant or otherwise to the Company or its Subsidiaries that is not
intended to be compensation for service as a Director on the Board.

 

(d) Subject to adjustment as provided in ‎Section 5(e), the maximum number of
Shares available for issuance with respect to Incentive Stock Options shall be
[___]2.

 

 

 



 





1 Number of shares shall be equal to 8% of Class A common stock then
outstanding, including shares authorized under this Omnibus Incentive Plan.

2 Insert number of shares subject to the plan in 5(a).



 



7

 

 

(e) In the event that the Committee determines that, as a result of any dividend
or other distribution (other than an ordinary dividend or distribution),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, separation, rights offering, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
issuance of Shares pursuant to the anti-dilution provisions of securities of the
Company, or other similar corporate transaction or event affecting the Shares,
or of changes in applicable laws, regulations or accounting principles, an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, subject to compliance with Section 409A of the Code
and other applicable law, adjust equitably so as to ensure no undue enrichment
or harm (including by payment of cash), any or all of:

 

(i) the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate limits specified in ‎Section
5(a) and ‎Section 5(d);

 

(ii) the number and type of Shares (or other securities) subject to outstanding
Awards;

 

(iii) the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; and

 

(iv) the terms and conditions of any outstanding Award (including, without
limitation, any applicable performance targets or criteria with respect
thereto).

 

provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

 

(f) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.

 

Section 6. Options. The Committee is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:

 

(a) The exercise price per Share under an Option shall be determined by the
Committee at the time of grant; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option.

 

(b) The term of each Option shall be fixed by the Committee but shall not exceed
ten years from the date of grant of such Option; provided, however, that if the
expiration date of the Option (other than an Incentive Stock Option) occurs when
the trading of Shares is prohibited by law or by the Company’s insider trading
policy, the term of such Option (other than an Incentive Stock Option) shall be
automatically extended to the 30th day following the expiration of the
applicable trading prohibition. The Committee shall determine the time or times
at which an Option becomes vested and exercisable in whole or in part.

 



8

 



 

(c) The Committee shall determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement,
broker-assisted cashless exercise or any combination thereof, having a Fair
Market Value on the exercise date equal to the exercise price of the Shares as
to which the Option shall be exercised, in which payment of the exercise price
with respect thereto may be made or deemed to have been made.

 

(d) No grant of Options may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such Options (except as provided under ‎‎‎Section
5(e)).

 

(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code. Incentive Stock
Options may be granted only to employees of the Company or of a parent or
subsidiary corporation (as defined in Section 424 of the Code).

 

Section 7. Stock Appreciation Rights. The Committee is authorized to grant SARs
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:

 

(a) SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
‎Section 6.

 

(b) The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise or hurdle price shall not be less than the Fair Market Value of a
Share on the date of grant of such SAR.

 

(c) The term of each SAR shall be fixed by the Committee but shall not exceed 10
years from the date of grant of such SAR; provided, however, that if the
expiration date of the SAR occurs when the trading of Shares is prohibited by
law or by the Company’s insider trading policy, the term of such SAR shall be
automatically extended to the 30th day following the expiration of the
applicable trading prohibition. The Committee shall determine the time or times
at which a SAR may be exercised or settled in whole or in part.

 

(d) Upon the exercise of a SAR, the Company shall pay to the Participant an
amount equal to the number of Shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one Share on the exercise date over
the exercise or hurdle price of such SAR. The Company shall pay such excess in
cash, in Shares valued at Fair Market Value, or any combination thereof, as
determined by the Committee.

 



9

 



 

(e) No grant of SARs may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such SARs (except as provided under ‎‎‎Section
5(e)).

 

Section 8. Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:

 

(a) The Award Agreement shall specify the vesting schedule.

 

(b) Awards of Restricted Stock shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.

 

(c) Subject to the restrictions set forth in the applicable Award Agreement, a
Participant generally shall have the rights and privileges of a stockholder with
respect to Awards of Restricted Stock, including the right to vote such Shares
of Restricted Stock and the right to receive dividends.

 

(d) The Committee may, in its discretion, specify in the applicable Award
Agreement that any or all dividends or other distributions paid on Awards of
Restricted Stock prior to vesting be paid either in cash or in additional Shares
and either on a current or deferred basis and that such dividends or other
distributions may be reinvested in additional Shares, which may be subject to
the same restrictions as the underlying Awards.

 

(e) Any Award of Restricted Stock may be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration.

 

(f) The Committee may provide in an Award Agreement that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company and the applicable Internal
Revenue Service office.

  



10

 



 

Section 9. RSUs. The Committee is authorized to grant Awards of RSUs to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:

 

(a) The Award Agreement shall specify the vesting schedule, performance criteria
(if any) and the delivery schedule (which may include deferred delivery later
than the vesting date).

 

(b) Awards of RSUs shall be subject to such restrictions as the Committee may
impose, which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate.

 

(c) An RSU shall not convey to the Participant the rights and privileges of a
stockholder with respect to the Share subject to the RSU, such as the right to
vote or the right to receive dividends, unless and until a Share is issued to
the Participant to settle the RSU.

 

(d) The Committee may, in its discretion, specify in the applicable Award
Agreement that any or all dividend equivalents or other distributions paid on
Awards of RSUs prior to vesting or settlement, as applicable, be paid either in
cash or in additional Shares and either on a current or deferred basis and that
such dividend equivalents or other distributions may be reinvested in additional
Shares, which may be subject to the same restrictions as the underlying Awards.

 

(e) Shares delivered upon the vesting and settlement of an RSU Award may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration.

 

(f) The Committee may determine the form or forms (including cash, Shares, other
Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.

 

Section 10. Performance Awards. The Committee is authorized to grant any Award
under this Plan in the form of Performance Awards to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:

 

(a) Performance Awards may be provided in the form of Options, SARs, Restricted
Stock, RSUs, Other Cash-Based Awards or Other Stock-Based Awards by providing
that the Shares, units or other amounts will be earned based upon achievement or
satisfaction of performance conditions specified by the Committee. The Committee
may use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. Subject to the terms of
the Plan, the performance goals to be achieved during any Performance Period,
the length of any Performance Period, the amount of any Performance Award
granted and the amount of any payment or transfer to be made pursuant to any
Performance Award shall be determined by the Committee.

  



11

 



 

(b) Performance Awards may include a pre-established formula, such that the
payment, retention or vesting of the Award is subject to the achievement during
one or more Performance Periods, as determined by the Committee, of one or more
o performance measures with respect to the Company, including but not limited to
the following:

 

(i) revenue measures (including, but not limited to, total revenue, gross
revenue, net revenue, recurring or non-recurring revenues, revenue growth,
product revenue growth and net sales);

 

(ii) income measures (including, but not limited to, gross income, net income,
pre- or after-tax income (before or after allocation of corporate overhead and
bonus), income from continuing operations, operating income (before or after
taxes), non-interest income, net income after cost of capital, net interest
income, fee income and income measures excluding the impact of acquisitions and
dispositions);

 

(iii) earnings measures (including, but not limited to, earnings before taxes,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, earnings growth, earnings per share, book value
per share, margins, operating margins, gross margins, contribution margins
(excluding general and administrative costs), cash margins, profitability of an
identifiable segment, business unit or product, maintenance or improvement of
profit or other margins and earnings measures excluding the impact of
acquisitions and dispositions);

 

(iv) cash flow measures (including, but not limited to, cash flow (before or
after dividends), operating cash flow, free cash flow, discounted cash flow,
cash flow return on investment and cash flow in excess of cost of capital);

 

(v) return measures (including, but not limited to, return on equity, return on
tangible common equity, return on assets or net assets, return on risk-weighted
assets, return on capital (including return on total capital or return on
invested capital) and appreciation in and/or maintenance of the price of
shares);

 

(vi) share price measures (including, but not limited to, total shareholder
return, share price, appreciation in and/or maintenance of share price and
market capitalization);

 

(vii) balance sheet/risk management measures (including, but not limited to,
year-end cash, satisfactory internal or external audits, financial ratings,
shareholders’ equity, assets, tangible equity, charge-offs, net charge-offs,
non-performing assets and liquidity);

 

(viii) efficiency or expense measures (including, but not limited to, expenses,
expense management or reduction, non-interest expense, operating/efficiency
ratios improvement in or attainment of expense levels or working capital levels
(including cash and accounts receivable), reduction in income tax expense or
income tax rate, corporate expenses as a percentage of revenue, research and
development as a percentage of revenue, sales efficiency, selling and marketing
efficiency and service efficiency);

 



12

 



 

(ix) strategic measures (including, but not limited to, market share, debt
reduction, customer growth, long-term client value growth, research and
development achievements, regulatory compliance and achievements (including
submitting or filing applications or other documents with regulatory authorities
or receiving approval of any such applications or other documents), strategic
partnerships or transactions and co-development, co-marketing, profit sharing,
joint venture or other similar arrangements, implementation, completion or
attainment of measurable objectives with respect to research, development,
commercialization, products or projects, production volume levels, acquisitions
and divestitures, accuracy, stability, quality or performance of ratings and
recruiting and maintaining personnel); and

 

(x) other measures (including, but not limited to, gross profits, economic
profit, comparisons with various stock market indices, cost of capital or assets
under management, improvements in capital structure, days sales outstanding,
sales performance, sales quota attainment, cross-sales, recurring sales,
one-time sales, net new sales, cancellations, retention rates, new benchmark
mandates, new exchange traded fund launches, financing and other capital raising
transactions (including sales of the Company’s equity or debt securities);
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions).

 

Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis, may be established on a corporate-wide basis or with respect to
one or more business units, divisions, subsidiaries or business segments, may be
based on a ratio or separate calculation of any performance criteria and may be
made relative to an index, one or more of the performance goals themselves, a
previous period’s results or to a designated comparison group. Relative
performance may be measured against a group of peer companies, a financial
market index or other acceptable objective and quantifiable indices.

 

(c) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
the Company conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Committee may modify the performance
objectives or the related level of achievement, in whole or in part, as the
Committee deems appropriate and equitable. Performance measures may vary from
Performance Award to Performance Award and from Participant to Participant, and
may be established on a stand-alone basis, in tandem or in the alternative. The
Committee shall have the power to impose such other restrictions on Awards
subject to this ‎Section 10(c) as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements of any applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations.

 



13

 



 

(d) A Performance Award shall not convey to the Participant the rights and
privileges of a stockholder with respect to the Share subject to the Performance
Award, such as the right to vote (except as relates to Restricted Stock) or the
right to receive dividends, unless and until Shares are issued to the
Participant to settle the Performance Award. The Committee, in its sole
discretion, may provide that a Performance Award shall convey the right to
receive dividend equivalents on the Shares underlying the Performance Award with
respect to any dividends declared during the period that the Performance Award
is outstanding, in which case, such dividend equivalent rights shall accumulate
and shall be paid in cash or Shares on the settlement date of the Performance
Award, subject to the Participant’s earning of the Shares underlying the
Performance Awards with respect to which such dividend equivalents are paid upon
achievement or satisfaction of performance conditions specified by the
Committee. Shares delivered upon the vesting and settlement of a Performance
Award may be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration. For the avoidance of doubt, unless otherwise
determined by the Committee, no dividend equivalent rights shall be provided
with respect to any Shares subject to Performance Awards that are not earned or
otherwise do not vest or settle pursuant to their terms.

 

(e) The Committee may, in its discretion, increase or reduce the amount of a
settlement otherwise to be made in connection with a Performance Award.

 

Section 11. Other Cash-Based Awards and Other Stock-Based Awards. The Committee
is authorized, subject to limitations under applicable law, to grant Other
Cash-Based Awards (either independently or as an element of or supplement to any
other Award under the Plan) and Other Stock-Based Awards. The Committee shall
determine the terms and conditions of such Awards. Shares delivered pursuant to
an Award in the nature of a purchase right granted under this ‎Section 11 shall
be purchased for such consideration, and paid for at such times, by such methods
and in such forms, including cash, Shares, other Awards, other property, net
settlement, broker-assisted cashless exercise or any combination thereof, as the
Committee shall determine; provided that the purchase price therefor shall not
be less than the Fair Market Value of such Shares on the date of grant of such
right.

 

Section 12. Effect of Termination of Service or a Change in Control on Awards.

 

(a) The Committee may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, the circumstances in which, and the
extent to which, an Award may be exercised, settled, vested, paid or forfeited
in the event of a Participant’s Termination of Service prior to the vesting,
exercise or settlement of such Award.

 

(b) In the event of a Change in Control, unless otherwise provided in an Award
Agreement, outstanding Awards shall be treated as described below.

 

(i) If in connection with the Change in Control, any outstanding Award is
continued in effect or converted into an award or right with respect to stock of
the successor or surviving corporation (or a parent or subsidiary thereof), then
upon the occurrence of a Termination of Service of a Participant by the Company
without Cause within 24 months following the Change in Control, on the date of
such Termination of Service, such Award held by such Participant shall
immediately vest and settle, and with respect to Options and SARs, shall become
exercisable and shall remain exercisable for one year.

 



14

 



 

(ii) If outstanding Awards are not continued or converted as described in
subsection (i) above, then on the Change in Control, such Awards shall
immediately vest and settle and, in the case of Options and SARs, shall become
fully exercisable.

 

For purposes of subsections (i) and (ii) above, no Award shall be treated as
“continued or converted” on a basis consistent with the requirements of
subsection (i) or (ii), as applicable, unless the stock underlying such award
after such continuation or conversion consists of securities of a class that is
widely held and publicly traded on a U.S. national securities exchange.

 

(c) In addition, in the event of a Change in Control and to the extent not
inconsistent with the provisions of ‎Section 12(a) above or the applicable Award
Agreement, the Committee, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such Change in Control, may take any one
or more of the following actions:

 

(i) to terminate or cancel any outstanding Award in exchange for a cash payment
(and, for the avoidance of doubt, if as of the date of the Change in Control,
the Committee determines that no amount would have been realized upon the
exercise of the Award or other realization of the Participant’s rights, then the
Award may be cancelled by the Company without payment of consideration);

 

(ii) to provide for the assumption, substitution, replacement or continuation of
any Award by the successor or surviving corporation (or a parent or subsidiary
thereof) with cash, securities, rights or other property to be paid or issued,
as the case may be, by the successor or surviving corporation (or a parent or
subsidiary thereof), and to provide for appropriate adjustments with respect to
the number and type of securities (or other consideration) of the successor or
surviving corporation (or a parent or subsidiary thereof), subject to any
replacement awards, the terms and conditions of the replacement awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto) and the grant, exercise or purchase price per share for
the replacement awards;

 

(iii) to make any other adjustments in the number and type of securities (or
other consideration) subject to outstanding Awards and in the terms and
conditions of outstanding Awards (including the grant or exercise price and
performance criteria with respect thereto) and Awards that may be granted in the
future;

 

(iv) to provide that any Award shall be accelerated and become exercisable,
payable and/or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

 



15

 



 

(v) to cancel any unvested Award for no consideration.

 

Section 13. Minimum Vesting. Notwithstanding any provisions of this Plan to the
contrary and except as provided in this ‎Section 13, pursuant to ‎Section 12 or
Awards granted for services as a Director, Awards (other than replacement
awards) shall not vest in full prior to the one-year anniversary of the
applicable grant date; provided, however, that the following Awards shall not be
subject to the foregoing minimum vesting requirement: (i) Shares delivered in
lieu of fully vested cash Awards; and (ii) any additional Awards that the
Committee may grant with such other vesting requirements, if any, as the
Committee may establish in its sole discretion, up to five percent (5%) of the
Shares available for issuance under the Plan.

 

Section 14. General Provisions Applicable to Awards.

 

(a) Awards shall be granted for such cash or other consideration, if any, as the
Committee determines; provided that in no event shall Awards be issued for less
than such minimal consideration as may be required by applicable law.

 

(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

 

(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion at the
time of grant, and may be made in a single payment or transfer, in installments
or on a deferred basis, in each case in accordance with rules and procedures
established by the Committee. Such rules and procedures may include provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.

 

(d) Except as may be permitted by the Committee or as specifically provided in
an Award Agreement, (i) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant other than by
will or pursuant to ‎Section 14(e) and (ii) during a Participant’s lifetime,
each Award, and each right under any Award, shall be exercisable only by such
Participant or, if permissible under applicable law, by such Participant’s
guardian or legal representative. The provisions of this ‎Section 14(d) shall
not apply to any Award that has been fully exercised or settled, as the case may
be, and shall not preclude forfeiture of an Award in accordance with the terms
thereof.

 



16

 



 

(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation only at such times as prescribed by the Committee, in its sole
discretion, and only by using forms and following procedures approved or
accepted by the Committee for that purpose.

 

(f) All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the SEC, any stock
market or exchange upon which such Shares or other securities are then quoted,
traded or listed, and any applicable securities laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

(g) The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants as it deems
necessary or appropriate in its sole discretion.

 

Section 15. Amendments and Terminations.

 

(a) Amendment or Termination of the Plan. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan, the Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) shareholder approval if such approval is required by applicable law
or the rules of the stock market or exchange, if any, on which the Shares are
principally quoted or traded or (ii) subject to Section 5(e) and ‎Section 12,
the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except (x) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations or (y) to impose any “clawback” or recoupment
provisions on any Awards (including any amounts or benefits arising from such
Awards) in accordance with ‎Section 18. Notwithstanding anything to the contrary
in the Plan, the Committee may amend the Plan, or create sub-plans, in such
manner as may be necessary to enable the Plan to achieve its stated purposes in
any jurisdiction in a tax-efficient manner and in compliance with local rules
and regulations.

 

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Award shall terminate immediately prior to the consummation
of such action, unless otherwise determined by the Committee.

 



17

 



 

(c) Terms of Awards. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that, subject to ‎‎‎Section 5(e) and ‎Section 12, no such action shall
materially adversely affect the rights of any affected Participant or holder or
Beneficiary under any Award theretofore granted under the Plan, except (x) to
the extent any such action is made to cause the Plan to comply with applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations, or (y) to impose any “clawback” or recoupment provisions on any
Awards (including any amounts or benefits arising from such Awards) in
accordance with ‎Section 18. The Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including the events described in ‎Section 5(e))
affecting the Company, or the financial statements of the Company, or of changes
in applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 

(d) No Repricing. Notwithstanding anything to the contrary in this Plan, except
as provided in ‎Section 5(e) or in connection with a Change in Control, no
action (including the repurchase of Options or SAR Awards (in each case, that
are “out of the money”) for cash and/or other property) shall directly or
indirectly, through cancellation and re-grant or any other method, reduce, or
have the effect of reducing, the exercise or hurdle price of any Award
established at the time of grant thereof without approval of the Company’s
shareholders.

 

Section 16. Miscellaneous.

 

(a) No Employee, Consultant, Director, Participant, or other Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, Participants or holders or Beneficiaries
of Awards under the Plan. The terms and conditions of Awards need not be the
same with respect to each recipient. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Company,
in its sole discretion, maintains the right to make available future grants
under the Plan.

 

(b) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or any applicable Subsidiary
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding on the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Agreement.

 

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 



18

 



 

(d) The Committee may authorize the Company to withhold from any Award granted
or any payment due or transfer made under any Award or under the Plan or from
any compensation or other amount owing to the Participant the amount (in cash,
Shares, other Awards, other property, net settlement, or any combination
thereof) of applicable withholding taxes due in respect of an Award, its
exercise or settlement or any payment or transfer under such Award or under the
Plan and to take such other action (including providing for elective payment of
such amounts in cash or Shares by such Participant) as may be necessary to
satisfy all obligations for the payment of such taxes and, unless otherwise
determined by the Committee in its discretion, to the extent such withholding
would not result in liability classification of such Award (or any portion
thereof) pursuant to FASB ASC Subtopic 718-10 and is permitted under applicable
withholding rules promulgated by the Internal Revenue Service or another
applicable governmental entity.

 

(e) If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.

 

(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 

(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(h) Awards may be granted to Participants who are non-United States nationals or
employed or providing services outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants who are
employed or providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable to recognize differences in local law,
tax policy or custom. The Committee also may impose conditions on the exercise
or vesting of Awards in order to minimize the Company’s obligation with respect
to tax equalization for Participants on assignments outside their home country.

 

Section 17. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, subject to its approval by the shareholders of the Company.

 

Section 18. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the 10-year anniversary of the Effective Date; (ii) the
maximum number of Shares available for issuance under the Plan have been issued;
or (iii) the Board terminates the Plan in accordance with ‎Section 15(a).
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.

 



19

 



 

Section 19. Cancellation or “Clawback” of Awards. The Committee shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder and any
other regulatory regimes. Notwithstanding anything to the contrary contained
herein, any Awards granted under the Plan (including any amounts or benefits
arising from such Awards) shall be subject to any clawback or recoupment
arrangements or policies the Company has in place from time to time, and the
Committee may, to the extent permitted by applicable law and stock exchange
rules or by any applicable Company policy or arrangement, and shall, to the
extent required, cancel or require reimbursement of any Awards granted to the
Participant or any Shares issued or cash received upon vesting, exercise or
settlement of any such Awards or sale of Shares underlying such Awards.

 

Section 20. Section 409A of the Code. With respect to Awards subject to Section
409A of the Code, the Plan is intended to comply with the requirements of
Section 409A of the Code, and the provisions of the Plan and any Award Agreement
shall be interpreted in a manner that satisfies the requirements of Section 409A
of the Code, and the Plan shall be operated accordingly. If any provision of the
Plan or any term or condition of any Award would otherwise frustrate or conflict
with this intent, the provision, term or condition shall be interpreted and
deemed amended so as to avoid this conflict. Notwithstanding anything in the
Plan to the contrary, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and any
amount hereunder is “deferred compensation” subject to Section 409A of the Code,
any distribution of such amount that otherwise would be made to such Participant
with respect to an Award as a result of such “separation from service” shall not
be made until the date that is six months after such “separation from service,”
except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A of the
Code. If an Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Participant’s right to such series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment,
and if an Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations), the Participant’s right to such
dividend equivalents shall be treated separately from the right to other amounts
under the Award. Notwithstanding the foregoing, the tax treatment of the
benefits provided under the Plan or any Award Agreement is not warranted or
guaranteed, and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by any
Participant on account of non-compliance with Section 409A of the Code.

 



20

 



 

Section 21. Successors and Assigns. The terms of the Plan shall be binding upon
and inure to the benefit of the Company and any successor entity, including any
successor entity contemplated by ‎Section 12(b).





 

Section 22. Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Affiliate, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include:

 

(a) administering and maintaining Participant records;

 

(b) providing information to the Company, any Subsidiary, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan;

 

(c) providing information to future purchasers or merger partners of the Company
or any Affiliate, or the business in which the Participant works; and

 

(d) transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

 

Section 23. Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof.

 

 

21



 

 